UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 96-6074



VAN PRINCE WELCH,

                                             Plaintiff - Appellant,

          versus

CAPTAIN FAULK; M. A. PHILLIPS, Sergeant;
SERGEANT CARTER; CORPORAL BAILEY; OFFICER
MCQUEEN,

                                            Defendants - Appellees,

          and

J. R. DEWAN; E. G. TUCKER, Lieutenant,

                                                         Defendants.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. J. Calvitt Clarke, Jr., Senior
District Judge. (CA-94-991-2)


Submitted:   April 30, 1996                 Decided:   June 11, 1996


Before WIDENER, WILKINS, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Van Prince Welch, Appellant Pro Se. Jeff Wayne Rosen, David Ian
Tenzer, ADLER, ROSEN & PETERS, P.C., Virginia Beach, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellant appeals from the district court's order denying

relief on his 42 U.S.C. § 1983 (1988) complaint. We have reviewed

the record and the district court's opinion and find no reversible

error. Accordingly, we affirm on the reasoning of the district

court. Welch v. Faulk, No. CA-94-991-2 (E.D. Va. Dec. 19, 1995). We
dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and
argument would not aid the decisional process.




                                                          AFFIRMED




                                2